Citation Nr: 1530176	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-03 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a traumatic brain injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In his February 2011 substantive appeal, the Veteran requested a videoconference hearing before the Board.  However, in a June 2012 written statement, the Veteran's representative indicated that the Veteran wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.

In his February 2011 substantive appeal, the Veteran also perfected appeals as to the issues of entitlement to an increased disability rating for anxiety disorder, not otherwise specified (NOS), and entitlement to service connection for posttraumatic stress disorder (PTSD).  However, in a December 2012 written statement, before the appeals were certified to the Board, the Veteran stated he wished to withdraw his appeal as to those two issues.  Accordingly, those issues are not currently before the Board.  The Board does note in passing, however, that the service-connected anxiety disorder has since been recharacterized by the RO as PTSD with depressive disorder and polysubstance abuse, and a 100 percent disability was assigned.

This is a paperless file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system (Virtual VA) include VA treatment records from the Portland VA Medical Center (VAMC) dated in May 2010; the Ann Arbor VAMC dated June 2000 to June 2007; the Battle Creek VAMC dated December 1999 to January 2005; the Denver VAMC dated December 2008 to December 2012; the Detroit VAMC dated April 2003 to September 2004; the Saginaw VAMC dated January 1994 to April 2012; the Salt Lake City VAMC dated September 2009 to June 2010; the Sheridan VAMC dated November 2010 to January 2012; and the White City VAMC dated March 2010 to March 2011.  Other documents on Virtual VA are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence of record indicates there may be outstanding private treatment records.  In an October 2010 VA telephone encounter note, the Veteran asked the Denver VAMC how he could be evaluated for a traumatic brain injury (TBI) through VA, and stated he had been seen in the community for TBI.  Further, VA treatment records indicate the Veteran received treatment from Craig Hospital for a TBI, possibly in 2007.  See September 2012 Denver VAMC mental health risk assessment screening note; August 2012 Denver VAMC mental health note.  No private treatment records are currently associated with the evidentiary record.  Finally, a newspaper article submitted by the Veteran indicates the Veteran received treatment at St. Francis Hospital after a motor vehicle accident in October 1972, during the Veteran's active duty service.  In an October 2010 letter, the RO asked the Veteran to submit a VA Form 21-4142 so treatment records from St. Francis Hospital could be requested; no response was received.  However, as a remand is necessary, the AOJ should attempt again to obtain treatment records from St. Francis Hospital.  On remand, the AOJ should make appropriate efforts to obtain all relevant private treatment records.

The evidence of record indicates there may also be outstanding VA treatment records.  The Veteran has received treatment from multiple VA facilities, and extensive VA treatment records are associated with the evidentiary record.  However, in an August 2004 statement, the Veteran indicated he has been treated at the Saginaw VAMC since 1973; associated with the evidentiary record are treatment records from the Saginaw VAMC dated January 1994 to April 2012.  On remand, the AOJ should obtain all outstanding VA treatment records.

Finally, the Veteran's VA treatment records include an assessment of TBI.  See September 2012 Denver VAMC mental health risk assessment screening note (Veteran reported two discrete incidents of mild TBI occurring in young adulthood during active duty); March 2009 Denver VAMC SATP MIRECC Head Injury Screen (Veteran's reported 1972 motor vehicle accident meets criteria consistent with a TBI); see also May 2010 White City VAMC case manager note (problems include closed head injury).  The Veteran contends that he suffered two TBIs during his active duty service: one during a motor vehicle accident in October 1972, and one in a truck accident during his Vietnam service.  See October 2012 Veteran statement; June 2009 Veteran statement.  The objective evidence of record confirms the Veteran was in a motor vehicle accident in October 1972.  See October 1972 Colorado Springs Sun article; October 1972 service treatment record.  The Veteran's service treatment records also indicate that in October 1972, he fell down stairs and struck his head.  However, the medical evidence of record indicates the Veteran has reported suffering other head injuries, including after his active duty service.  See, e.g., August 2012 Denver VAMC mental health note (Veteran describes a TBI in 2007); March 2010 White City VAMC addiction severity index note (Veteran reports he had a TBI when he was in an accident in 1984); April 2009 Denver VAMC mental health note (Veteran reports several head injuries that occurred after age 19); March 2009 Denver VAMC SATP MIRECC Head Injury Screen (Veteran reported nine different head injuries, including a 1976 motor vehicle accident); January 2009 Denver VAMC mental health medication management note (Veteran reported a motor vehicle accident in which he put his head through a windshield); August 1995 Battle Creek VAMC ophthalmology clinic note (Veteran reported he was hit in the head with a rifle butt).  Given the complexity of his history, the Board finds that the AOJ should afford the Veteran another VA examination to determine the nature and etiology of any TBI(s).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all testing and/or treatment at non-VA facilities related to his head injuries/TBIs, to include hospitals or community providers.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Craig Hospital in 2007, and from St. Francis Hospital beginning in October 1972.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all of the Veteran's outstanding relevant VA treatment records, to include from Saginaw VAMC dated 1973 to 1994, and any updated VA treatment records.  The AOJ should obtain updated VA treatment records from all of the VA facilities in which the Veteran has previously been treated.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's claimed TBIs.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should provide a diagnosis pertinent to the Veteran's claimed TBIs.

The examiner should specifically address the notations in the Veteran's VA treatment records of mild TBIs, and/or a closed head injury.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current disability, claimed as a TBI, was incurred in, is related to, or otherwise caused by the Veteran's active duty service?

The examiner should specifically address the October 1972 motor vehicle accident, as well as the Veteran's fall down stairs in October 1972.  See, e.g., October 1972 service treatment records.

The examiner should also specifically address the Veteran's claimed truck accident during his Vietnam service.

The examiner should also address the Veteran's other reported head injuries sustained after his period of active duty service.

c) If a TBI is diagnosed, and the examiner determines that the diagnosed TBI is at least as likely as not related to his active duty service, the examiner should identify all symptoms associated with the diagnosed TBI.  The examiner should also, to the extent possible, differentiate those symptoms attributable to the Veteran's diagnosed TBI from those associated with his service-connected acquired psychiatric disorder, to include PTSD, and his history of alcohol and substance use.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he/she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

